United States Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 27, 2011 Commission File No. Exact Name of Registrant as Specified in its Charter and Principal Office Address and Telephone Number State of Incorporation I.R.S. Employer Identification Number 1-16681 The Laclede Group, Inc. 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 74-2976504 1-1822 Laclede Gas Company 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 43-0368139 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 13e-4(c)) Item 7.01 Regulation FD Disclosure At the Company’s annual meeting of shareholders on January 27, 2011, the Company’s officers will be delivering the presentation attached as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Presentation at The Laclede Group’s annual meeting of shareholders. The information contained in this report, including Exhibit 99.1, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, nor shall it be deemed incorporated by reference into any filing with the Securities and Exchange Commission whether madebefore or after the date here of and regardless of any general incorporation language in such filings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE LACLEDE GROUP, INC. Date:January 27, 2011 By: /s/ D. H. Yaeger D. H. Yaeger Chairman, President, and Chief Executive Officer LACLEDE GAS COMPANY DateJanuary 27, 2011 By: /s/ D. H. Yaeger D. H. Yaeger Chairman, President, and Chief Executive Officer Exhibit Index Exhibit Number Description Presentation at The Laclede Group’s Annual Meeting of Shareholders January 27, 2011
